 

Case 7:18-cv-09365-CS-JCM Document 26 Filed 07/14/20 Page 1of1
Case 7:18-cv-09365-CS-JCM Document 22-1 Filed 05/22/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

MARIA MORALES, ”
Plaintiff, Civil Action No.:
7:18-cv-09365-CS-JCM
- against -
COMMISSIONER OF SOCIAL SECURITY,
Defendant. ORDER
ss chan caesar Secs 4

 

The Court, having read the memorandum and affirmation of Charles E. Binder, attorney for

Plaintiff in the above entitled case, requesting an award of attorney’s fees in accordance with 42

U.S.C. § 406(b), and upon all the supporting documents annexed thereto, an4 the Govern mo s 7/ 13/ do ke eg
IT IS ORDERED that attorney’s fees in the amount of $9,863.50, which represents 25% of

the past due benefits awarded to Plaintiff, be remitted to Charles E. Binder, petitioner. Upon receipt

of this sum, counsel for Plaintiff is directed to remit $1,173.00 directly to Plaintiff, which represents

the previously awarded Equal Access to Justice Act fees.

DATED: 7/13/20

 
